Citation Nr: 0512659	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for right leg 
varicose veins, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty from August 
1974 to November 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2001, the Board remanded the veteran's claims in 
order to schedule him for a requested videoconference hearing 
before a Judge from the Board.  The veteran failed to report 
to his scheduled hearing in June 2001 due to a medical 
emergency.  In July 2001, the Board issued a decision that 
denied entitlement to an increased rating for the veteran's 
right leg varicose vein disability and denied entitlement to 
a TDIU rating.    

In December 2001, the veteran had a videoconference hearing 
at the RO with the undersigned Judge from the Board sitting 
in Washington DC.  In a June 2002 decision, the Board vacated 
the July 2001 decision on it's own motion based on a finding 
that there was a denial of due process under 38 U.S.C.A. 
§ 20.904 in denying the veteran's claims prior to 
rescheduling his requested videoconference hearing with a 
Judge from the Board.  In this case, the veteran had shown 
good cause for missing the June 2001 hearing and requested a 
Board hearing prior to the July 2001 Board decision.  As 
noted above, the veteran finally had his requested 
videoconference hearing in December 2001.   

In an additional June 2002 decision, the Board denied the 
veteran's claims for entitlement to an increased evaluation 
for right leg varicose veins and entitlement to a TDIU 
rating.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a June 2003 Order, the CAVC vacated the Board's June 2002 
decision and remanded the veteran's claims for entitlement to 
an increased evaluation for right leg varicose veins and 
entitlement to a TDIU rating to the Board.  It was noted in 
the May 2003 Joint Motion for Remand that the Board's June 
2002 decision presented inadequate reasons and bases for 
finding that the duty to notify was satisfied under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  

The Board remanded the veteran's claims in April 2004 in 
order to identify treatment providers, to obtain a VA 
examination report, and for actions consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, the Board points out that this matter has been 
remanded for compliance with the VCAA.  Unfortunately, 
although the July 2004 letter sent to the veteran references 
the VCAA and what the evidence must show in order for him to 
establish entitlement to an increased rating, the content of 
the letter is insufficient to meet the standard for VCAA 
notice concerning the veteran's claim for entitlement to a 
TDIU rating as set forth by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  It does not discuss what 
evidence is needed to show entitlement to a TDIU rating.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, this 
matter must again be remanded so that the RO may supply the 
veteran with proper VCAA notice.

In the veteran's December 2001 hearing transcript, he noted 
that his application for Social Security (SSA) disability 
benefits was still pending.  The CAVC has held that where 
there has been a determination that the veteran is entitled 
to SSA benefits, the records concerning that decision could 
possibly contain relevant evidence and are often needed by 
the VA for evaluation of pending claims, and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file. 

In the veteran's December 2001 hearing transcript, he also 
noted that he had applied for and would be receiving 
vocational rehabilitation through the State of Alabama.  
Presently, the record on appeal does not contain any records 
concerning vocational rehabilitation in Alabama.  As required 
under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure 
treatment records identified by the veteran.  See 38 C.F.R. 
§ 3.159(c) (2004).  

Finally, evidence of record indicates that the veteran 
stopped working in 1997.  However, in the November 2004 VA 
examination report, the veteran specifically stated that he 
was currently working in construction.  In order to 
adjudicate the veteran's claims, the Board requests that he 
supplement the evidence of record with an additional 
statement containing more information and details concerning 
his level of education, skill level, and employment history, 
including where and when he last worked since September 1997.     

In view of the foregoing, this case is REMANDED for the 
following:

1.  Provide VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) and include 
the following information:  (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim for entitlement 
to a TDIU rating; (2) inform the claimant 
about the information and evidence that 
VA will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

3.  Obtain legible copies of any records 
relating to the veteran's vocational 
rehabilitation from the State of Alabama 
and associate them with the claims file.  

4.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including where and when he last 
worked since September 1997.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  

5.  Readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for a right leg varicose vein disability 
and entitlement to a total disability 
rating based on individual 
unemployability (TDIU) due to service-
connected disability.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since December 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


